Citation Nr: 0302584	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-20 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic left foot 
injury residuals.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1953 to December 
1955.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which 
determined that the veteran had not submitted a well-grounded 
claim of entitlement to service connection for chronic left 
foot injury residuals and denied the claim.  In January 2001, 
the Board remanded the veteran's claim to the RO for 
additional action.  The veteran has been represented 
throughout this appeal by the American Legion.  


FINDING OF FACT

Chronic left great toe disability has been shown to be 
residuals of an injury sustained during active service.  


CONCLUSION OF LAW

Chronic left great toe fracture residuals were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of service connection for chronic left 
foot injury residuals, the Board observes that the Department 
of Veterans Affairs (VA) has secured or attempted to secure 
all relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2002).  The veteran has been advised by the 
statement of the case and a January 2001 VA letter of the 
evidence necessary to support his appeal; what he needed to 
do; and how and what the VA would do to assist him in 
furthering his appeal.  The veteran has been afforded 
multiple examinations for compensation purposes.  The 
examination reports are of record.  In October 1998, the 
veteran was afforded a hearing before a VA hearing officer.  
The hearing transcript is of record.  The Board remanded the 
veteran's appeal to the RO and subsequently conducted its own 
development action which resulted in additional evidence 
being incorporated into the record.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

The veteran's service medical records do not reflect that he 
complained of or exhibited any chronic left foot injury 
residuals or other abnormalities.  At his December 1955 
physical examination for service separation, the veteran's 
feet were reported to be normal.  At this point, it should be 
noted that the medical records on file are very few and are 
not necessarily complete.

In his May 1998 claim for service connection, the veteran 
advanced that he sustained chronic left foot injury residuals 
during active service when a fifty-five gallon gasoline drum 
was dropped on and fractured his foot.  He clarified that he 
experienced left great toe stiffness and limitation of motion 
following the accident.  

An October 1998 physical evaluation from Paul R. Glasser, 
D.P.M., conveys that the veteran exhibited radiological 
findings consistent with left hallux degenerative/traumatic 
arthritic changes.  The veteran was diagnosed with left 
hallux rigidus under weight bearing.  The doctor concluded 
that "the lack of motion was caused by dropping an oil drum 
on it."  

At an October 1998 hearing before a VA hearing officer, the 
veteran testified that he had sustained a left foot injury 
during active service when a steel gasoline drum fell on his 
foot.  He stated that his left great toe was fractured and 
his left great toenail was removed by treating military 
medical personnel.  The veteran clarified that he had 
experienced significant chronic left foot fracture residuals 
since his inservice accident.  

A March 2001 written statement from [redacted]
indicates that he served with the veteran while stationed in 
Japan.  He recalled that the veteran had been injured when a 
fifty-five gallon drum fell and landed on his left foot.  Mr. 
[redacted] stated that the veteran used crutches for a period 
after his injury.  

In a June 2002 written statement, Dr. Glasser conveyed that a 
September 1998 left foot X-ray study revealed evidence of 
left hallux distal interphalangeal joint traumatic arthritis.  
The doctor clarified that such findings are "usually a 
result of a crush injury."  

A January 2003 VA physical evaluation reports that the 
veteran complained of progressive chronic left foot pain and 
numbness.  He presented a history of a 1954 inservice left 
foot injury.  Contemporaneous left foot X-ray studies 
revealed a mild left great toe valgus deformity with a small 
bone chip along the ventral aspect of the interphalangeal 
joint space of the toe consistent with old trauma.  The 
veteran was diagnosed with a left great toe deformity.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
While his service medical records are silent as to a left 
foot injury, the veteran and Mr. [redacted] have advanced on 
appeal that the veteran sustained a chronic left foot injury 
when a fuel drum fell on his foot.  The Board finds that the 
veteran and his service comrade are competent to report that 
the veteran sustained an inservice left foot injury and there 
is nothing in the record to suggest that their statements are 
less than credible.  VA and private clinical documentation 
reflects that the veteran exhibits chronic left great toe 
fracture residuals consistent with the type of injury 
reported to have occurred during service..  Given these 
findings, the Board concludes that the evidence is sufficient 
to create a reasonable doubt and, when such doubt is resolved 
in the veteran's favor, service connection is warranted for 
chronic left great toe fracture residuals.  


ORDER

Service connection for chronic left great toe fracture 
residuals is granted.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

